DETAILED ACTION
This action is in response to applicant's amendment filed 02/28/22.
The examiner acknowledges the amendments to the claims.
Claims 53-59, 62-63, 65-68, 70-72 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
To the specification filed 07/29/2019:

In paragraph [0001], after “September 15, 2015,” --now U.S. Patent No. 10,736,758,-- is inserted.


Reasons for Allowance
Claims 53-59, 62-63, 65-68, 70-72 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a method for treating a cerebral aneurysm including, inter alia, steps of advancing a second portion of an aneurysm embolization device distal of a first portion of the aneurysm embolization device through a catheter, wherein the first portion is an inverted tubular braid having a cup shape and an open end through which embolic material is advanced to fill the volume of the aneurysm, as in claim 53, or 
a method for treating a cerebral aneurysm including, inter alia, steps of advancing a distal end portion of an aneurysm embolization device positioned distal of a proximal end portion of the aneurysm embolization device through a catheter, wherein the proximal end portion is positioned at the neck of the aneurysm and the distal end portion is positioned between the proximal end portion and a dome of the aneurysm, and wherein a first portion of the aneurysm embolization device is positioned across a neck of an aneurysm and is a folded tubular braid having a cup shape, and interposing a liquid embolic between the first portion and the dome of the aneurysm, as in claim 65.  
The closest prior art of record Sepetka et al. (U.S. Pub. No. 2008/0281350) in view of Guterman et al. (U.S. Pub. No. 2006/0064151) teach the method substantially as claimed, but Sepetka et al. does not teach or render obvious advancing through a catheter a second portion of an aneurysm embolization device distal of a first portion of the aneurysm embolization device, wherein the first portion/proximal end portion of the aneurysm embolization device is positioned at the neck of the aneurysm, but rather the second portion 215 of the device in Sepetka et al. is proximal to the first portion 200 during 215 is advanced after the first portion 200 (see Figures 3A-3D).  Guterman et al. teaches an aneurysm embolization device 106 having inverted (folded) two layer cup shape braid (see Figures 6A-6B), but does not teach a second portion as claimed, and also does not teach or render obvious advancing through a catheter a second portion of an aneurysm embolization device distal of a first portion of the aneurysm embolization device, wherein the first portion/proximal end portion of the aneurysm embolization device is positioned at the neck of the aneurysm.
Aboytes et al (U.S. Pub. No. 2012/0239074), cited in IDS filed 09/12/2019, discloses in Figure 1 advancing a second portion 130 (corresponding to 1030 in Figure 13) of an aneurysm embolization device distal of a first portion 120 (corresponding to 1020 in Figure 13) of the aneurysm embolization device through a catheter 104, wherein the first portion is placed at the neck of the aneurysm (see paragraph [0080]) and the second portion is placed in the sac of the aneurysm (see paragraph [0081]), and positioning an inverted (folded) tubular braid/first portion 1020 (see Figure 13), but does not teach or render obvious an open end in the first portion through which embolic material is advanced to fill the volume of the aneurysm, or interposing a liquid embolic between the first portion and the dome of the aneurysm of the aneurysm, since the second portion 1030 already packs the aneurysm to embolize the aneurysm (see paragraph [0081]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771